PER CURIAM.
The appellant herein seeks reversal of an Order modifying a final judgment of dissolution of marriage by reducing a permanent alimony award of $450.00 per month to rehabilitate alimony of $250.00 per month for a period of two years.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, it is our conclusion that appellant has failed to demonstrate that the trial judge abused his sound judicial discretion or that there was no sufficient competent and substantial evidence to support the findings and conclusions of the trial judge. Appellant having failed to overcome the presumption of correctness of the modification order appealed herein, the same is Affirmed on the authority of Beard v. Beard, 262 So.2d 269 (Fla.App. 1st, 1972) and Thigpen v. Thigpen, 277 So.2d 583 (Fla. App. 1st, 1973).
The appellant’s motion for attorneys’ fees in connection with this appeal is Denied.
Affirmed.
JOHNSON, Acting C. J., BOYER, J., and EASTMOORE, E. L., Associate Judge, concur.